Citation Nr: 1740720	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  06-30 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for cervical spine disorder, currently rated as 20 percent disabling prior to September 12, 2011, and as 30 percent disabling from that day forward, with a temporary total disability rating assigned from July 9, 2003, through October 31, 2003, and from April 13, 2012, through July 31, 2012.  

2.  Entitlement to a higher initial disability rating for right upper extremity radiculopathy with carpal tunnel syndrome, currently rated as 10 percent disabling prior to December 15, 2015, and as 60 percent disabling from that day forward.   

3.  Entitlement to a higher initial disability rating for left upper extremity radiculopathy, currently rated as 20 percent disabling prior to December 15, 2015, and as 70 percent disabling from that day forward.  

4.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to July 1980 and from July 1984 to September 1988.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2003 and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran provided testimony during a hearing before a Veterans Law Judge in March 2011.  

The claim was remanded by the Board for additional development in August 2011 and October 2012.  

In a May 2017 letter, the Veteran was informed that the Veterans Law Judge who held her hearing was no longer available and she was offered the opportunity to provide testimony during a new hearing.  In a July 2017 response, she elected to have a new, videoconference Board hearing.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claim must be remanded to provide the videoconference hearing the Veteran requested.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 19.3(b), 20.707 (2016).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the appropriate RO in accordance with 38 C.F.R. § 20.704, which may be conducted either by video communication, as currently requested, or in person, if the Veteran so chooses.  Notice of the hearing should be mailed to her known address of record and to her representative.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




